FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JORGE LUIS ALVAREZ-ADALGUIZA,                   No. 07-72790

               Petitioner,                       Agency No. A073-854-628

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jorge Luis Alvarez-Adalguiza, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for protection under the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review factual findings for substantial evidence, Husyev v. Mukasey,

528 F.3d 1172, 1177 (9th Cir. 2008), and legal questions and due process claims de

novo, Kankamalage v. INS, 335 F.3d 858, 861-62 (9th Cir. 2003); Ngongo v.

Ashcroft, 397 F.3d 821, 823 (9th Cir. 2005). We deny the petition for review.

       Substantial evidence supports the agency’s denial of CAT relief based on its

findings that Alvarez-Adalguiza was never physically harmed and he did not

establish a likelihood of torture by, at the instigation of, or with the consent or

acquiescence of the Guatemalan government. See Zheng v. Ashcroft, 332 F.3d
1186, 1194 (9th Cir. 2003).

       We reject Alvarez-Adalguiza’s contention that transcript provided by the

agency violated Federal Rule of Appellate Procedure 17, and that his case should

be remanded to allow him to testify again. Although the transcript contains the

word “indiscernible” in several places, Alvarez-Adalguiza does not identify

specific inaccuracies in the transcript indicating the agency misunderstood his

claim. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004). Furthermore,

we find no errors amounting to a due process violation. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error to establish a due process violation).

       PETITION FOR REVIEW DENIED.


KAD/Research                                2                                     07-72790